IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                            STATE OF ARIZONA,
                                Appellee,

                                     v.

                          RICHARD ALLEN REED,
                               Appellant.


                           No. CR-20-0385-PR
                          Filed February 1, 2022


           Appeal from the Superior Court in Maricopa County
                 The Honorable Danielle J. Viola, Judge
                        No. CR2015-117844-001
              REVERSED IN PART AND REMANDED


              Opinion of the Court of Appeals, Division One
                        250 Ariz. 599 (App. 2020)
                               VACATED



COUNSEL:

Mark Brnovich, Arizona Attorney General, Brunn (Beau) Roysden III,
Solicitor General, Linley Wilson, Deputy Solicitor General/Section Chief
Counsel of Criminal Appeals, Jillian B. Francis (argued), Assistant Attorney
General, Phoenix, Attorneys for State of Arizona

James Haas, Maricopa County Public Defender, Kevin D. Heade (argued)
Deputy Public Defender, Phoenix, Attorneys for Richard Allen Reed

Randall S. Udelman (argued), Arizona Crime Victim Rights Law Group,
Scottsdale, Attorneys for Victim C.C.
                              STATE V. REED
                            Opinion of the Court



Colleen Clase, Arizona Voice for Crime Victims, Inc., Phoenix, Attorneys
for Amicus Curiae Arizona Voice for Crime Victims, Inc.

David J. Euchner, Pima County Public Defender’s Office, Tucson, Attorneys
for Amicus Curiae Arizona Attorneys for Criminal Justice

M. Alex Harris, M. Alex Harris, P.C., Chino Valley, Attorney for Intervenor
Lanna Mesenbrink



VICE CHIEF JUSTICE TIMMER authored the opinion of the Court, in which
CHIEF JUSTICE BRUTINEL, and JUSTICES BOLICK, LOPEZ, BEENE,
KING, and PELANDER (RETIRED) joined. *



VICE CHIEF JUSTICE TIMMER, opinion of the Court:

¶1            Richard Allen Reed used a mirror to look beneath the door of
a bathroom being used by C.C. A jury convicted Reed on one count of
voyeurism, a class 5 felony, in violation of A.R.S. § 13-1424. The trial court
awarded restitution to C.C., including attorney fees she had incurred in
retaining an attorney to represent her in the criminal proceedings.

¶2            This case requires us to decide whether a victim’s attorney
fees are recoverable as criminal restitution and, if so, to what extent. We
conclude such fees are recoverable but only when an attorney is reasonably
necessary to remedy the harm caused by the criminal conduct. Here, most
or possibly all of C.C.’s fees do not fall within this category and therefore
are not recoverable as criminal restitution.




*
     Justice Montgomery is recused from this matter. Pursuant to article 6,
section 3 of the Arizona Constitution, Justice John Pelander (Ret.) of the
Arizona Supreme Court was designated to sit in this matter.
                                        2
                             STATE V. REED
                           Opinion of the Court



                             BACKGROUND

¶3            C.C. hired the Gust Rosenfeld law firm to assist her in
determining and enforcing her rights as a crime victim. To that end,
attorney Craig Keller, who primarily represented C.C., actively participated
in Reed’s criminal case. Among other things, Keller served as a go-
between for C.C., the prosecutor, and C.C.’s crime victim advocate;
analyzed court filings, like disclosure statements and witness lists;
examined and commented on a proposed plea deal; met with the
prosecutor to strategize and prepare for trial; attended a two-day trial; and
drafted a motion for restitution, which the State apparently filed. Gust
Rosenfeld billed C.C. $17,909.50 for time incurred by Keller (36.3 hours), an
associate attorney (1.3 hours), and a paralegal (19 hours).

¶4             A jury convicted Reed as charged, and the court of appeals
affirmed.     See State v. Reed (Reed III), 248 Ariz. 72, 74 ¶ 3 (2020).
Thereafter, the trial court conducted a restitution hearing, in which Keller,
not the prosecutor, presented the case “[w]ith respect to the State’s
position.” The parties stipulated that C.C. was entitled to $3,083.61 for
mental health counseling sessions she underwent because of Reed’s
voyeurism and an additional $40 in costs for obtaining a protective order.
The court disallowed C.C.’s requests for moving expenses and lost wages
as unproven. As relevant here, the court ordered payment of $17,909.50
as restitution for Gust Rosenfeld’s attorney fees.

¶5            Reed died pending his appeal from the criminal restitution
order. Reed III, 248 Ariz. at 74 ¶ 1. The court of appeals dismissed the
appeal, but we vacated that decision and remanded for that court to decide
whether the restitution amount was correct. Id. at 74 ¶ 1, 81 ¶¶ 33–34.
Thereafter, the court permitted Reed’s wife, Lanna Mesenbrink, to
intervene and file a supplemental brief. See State v. Reed (Reed IV), 250
Ariz. 599, 601 ¶ 2 (App. 2020).       The court ultimately affirmed the
restitution order. Id.

¶6           Reed’s counsel and Mesenbrink petitioned this Court for
review.   We granted review because whether and to what extent a victim’s

                                         3
                              STATE V. REED
                            Opinion of the Court



attorney fees are recoverable as criminal restitution is a recurring issue of
statewide importance.

                               DISCUSSION

                                      I.

¶7            The Victims’ Bill of Rights enshrined in our state constitution
guarantees crime victims “prompt restitution from the person or persons
convicted of the criminal conduct that caused the victim’s loss or injury.”
Ariz. Const. art. 2, § 2.1(A)(8). This guarantee includes a right to full
restitution. See State v. Patel, 251 Ariz. 131, 133 ¶ 2 (2021). The issue here
involves the scope of “restitution.”

¶8            We do not write on a blank slate. In State v. Wilkinson, 202
Ariz. 27, 28–29 ¶¶ 1, 6–7 (2002), this Court examined statutes implementing
victims’ constitutional guarantee for restitution to decide whether and to
what extent a court could order restitution for victims of an unlicensed
contractor who performed incomplete and faulty home remodeling work.
The Court cited A.R.S. § 13-603(C), which requires restitution “in the full
amount of the economic loss” suffered by the victim, and then quoted what
is now A.R.S. § 13-105(16), which defines “economic loss” as “losses which
would not have been incurred but for the offense,” excepting “damages for
pain and suffering, punitive damages [and] consequential damages.”
Wilkinson, 202 Ariz. at 28–29 ¶ 6.

¶9             Considering these statutes, the Court concluded restitution
should be ordered for losses that (1) are economic; (2) would not have been
incurred by the victim but for the criminal offense; and (3) were directly
caused by the criminal conduct. Id. at 29 ¶ 7. “If the loss results from the
concurrence of some causal event other than the defendant’s criminal
conduct, the loss is indirect and consequential and cannot qualify for
restitution under Arizona’s statutes.” Id. Aside from remaining faithful
to statutory language, this limitation “also prevents the restitution statutes
from conflicting with the right to a civil jury trial preserved by Arizona
Constitution Article II, Section 23.” Id. ¶ 11.


                                           4
                              STATE V. REED
                            Opinion of the Court



¶10           Applying these standards, this Court concluded the
contractor was required to “yield up to his victim[s] the fruits of the crime,”
which were the payments made to him to perform home remodeling. Id.
¶ 9 (quoting United States v. Fountain, 768 F.2d 790, 800 (7th Cir. 1985)). But
we disallowed as restitution losses attributable to the contractor’s
incomplete and shoddy work, concluding that the “criminal conduct of
contracting without a license did not cause these losses.” Id. ¶ 10.
Because these losses would not have occurred without a second causal
event—the contractor’s poor workmanship—the losses constituted indirect
damages that could not qualify as restitution. Id.

¶11            Cases decided after Wilkinson have reaffirmed its holding.
See Town of Gilbert Prosecutor’s Off. v. Downie ex rel. Cnty. of Maricopa, 218
Ariz. 466, 472 ¶ 28 (2008) (stating that criminal restitution will not always
fully compensate the victim because losses may not “flow directly from the
crime” and echoing concerns about “too broadly combin[ing] civil liability
with criminal sentencing” (quoting Wilkinson, 202 Ariz. at 30 ¶ 12)); Patel,
251 Ariz. at 135 ¶ 14 (“The right to restitution is thus a right to the full
amount required to restore victims to the position they were in before the
loss or injury caused by the criminal conduct.”); State v. Slover, 220 Ariz.
239, 242–43 ¶ 5 (App. 2009) (concluding “a court should order restitution
for ‘damages that flow directly from the defendant’s criminal conduct,
without the intervention of additional causative factors’” (quoting
Wilkinson, 202 Ariz. at 29 ¶ 7), and describing unrecoverable consequential
damages as losses “not flow[ing] directly and immediately from the action
of the party, but only from the consequences or results of such act” (quoting
State v. Morris, 173 Ariz. 14, 17 (App. 1992))); see also Ariz. Const. art. 2,
§ 2.1(A)(8) (guaranteeing “restitution from the person or persons convicted
of the criminal conduct that caused the victim’s loss or injury” (emphasis
added)); A.R.S. § 13-804(B) (requiring court ordering restitution to
“consider all losses caused by the criminal offense or offenses” (emphasis
added)).

                                      II.

¶12            Petitioners argue the trial court improperly ordered payment
of C.C.’s attorney fees as restitution because those fees did not flow directly
                                            5
                              STATE V. REED
                            Opinion of the Court



from Reed’s criminal conduct but instead constituted consequential
damages, which cannot be recovered as restitution.                        See
§ 13-105(16), -603(C). The State counters the court properly ordered the
fees because “the fact that [C.C.] was involved in a contentious trial and
found it necessary to retain counsel was the direct result of Reed’s conduct.”

¶13           We review a restitution order for an abuse of discretion.
State v. Leteve, 237 Ariz. 516, 530 ¶ 58 (2015) (citing State v. Lewis, 222
Ariz. 321, 323 ¶¶ 2, 5 (App. 2009)). “A trial court abuses its discretion if
it misapplies the law or exercises its discretion based on incorrect legal
principles.” Slover, 220 Ariz. at 242 ¶ 4. We review the interpretation of
statutes and the constitution de novo. See Johnson Utils., L.L.C. v. Ariz.
Corp. Comm’n, 249 Ariz. 215, 219 ¶ 11 (2020).

¶14           Neither the legislature nor this Court has addressed whether
attorney fees voluntarily incurred by a victim in criminal proceedings are
recoverable as restitution. Pursuant to A.R.S. § 13-4437, a victim has
standing in criminal proceedings to “enforce any right or to challenge an
order denying any right guaranteed to victims,” including presenting
evidence and arguments at a restitution hearing, without having to pay a
filing fee. § 13-4437(A), (E). In exercising these rights, the victim can
choose “to be represented by personal counsel at the victim’s expense.”
§ 13-4437(A) (emphasis added). In context, this provision does not mean
such fees cannot later be recovered as restitution, as Petitioners contend.
See Nicaise v. Sundaram, 245 Ariz. 566, 568 ¶ 11 (2019) (stating statutory
language is appropriately interpreted in context). The legislature was
identifying the costs the victim and the state would bear if the victim
appears in the criminal proceedings and asserts the victim’s rights; the state
would bear the filing fee and the victim would bear the fees charged by a
retained attorney. Nothing in § 13-4437 addresses whether the attorney
fees could later be reimbursed by the defendant as restitution. See Leteve,
237 Ariz. at 530 ¶ 58 (“We assume, without deciding, that attorney fees
incurred to enforce victims’ rights may be compensable in restitution, as
Leteve has not raised that issue on appeal.”).

¶15            This Court has found that attorney fees are recoverable as
restitution in certain circumstances. In State v. Spears, the Court concluded
                                         6
                             STATE V. REED
                           Opinion of the Court



that reasonable attorney fees incurred by a murder victim’s family to close
the victim’s estate in another jurisdiction were appropriately ordered as
restitution because they were customary and reasonable. 184 Ariz. 277,
291–92 (1996) (citing State v. Baltzell, 175 Ariz. 437, 438–39 (App. 1992)).
The Court did not provide extensive analysis other than to conclude that
the attorney fees would not have been incurred but for the murder and did
not constitute consequential damages. Id. at 292.

¶16           The court of appeals in Slover addressed whether a victim’s
attorney fees could be ordered as restitution in a criminal case. 220 Ariz.
at 242 ¶ 1. Slover was convicted of negligent homicide and DUI after his
passenger died in a rollover accident. Id. ¶¶ 1–2. On appeal, Slover
challenged the restitution order requiring him to pay attorney fees incurred
by the victim’s wife during the criminal proceedings. Id. ¶ 4. The
victim’s attorney essentially “acted in the role of an adjunct prosecutor,
‘prodding’ the state to pursue the case and apparently assisting it with the
prosecution.” Id. at 243 ¶ 8. The court of appeals disallowed the fees
because they did not flow directly from the criminal conduct but instead
“arose from either the state’s inability to prosecute the case independently
and competently or the wife’s mistrust that it would do so.” Id. The
court concluded that the victim’s attorney fees were “consequential rather
than direct damages arising from Slover’s crime.” Id. The court left for a
future case whether attorney fees incurred by a victim to “assert a concrete
right under the Victims’ Bill of Rights” could be recovered as restitution.
Id. ¶ 9.

¶17           Turning to this case, C.C.’s attorney fees were unquestionably
an economic loss she would not have incurred but for Reed’s criminal
offense. See Wilkinson, 202 Ariz. at 29 ¶ 7. The pivotal inquiry is whether
Reed’s criminal conduct “directly cause[d] the economic loss,” a
prerequisite to restitution. Id.; see also §§ 13-105(16), -603(C), -804(B).

¶18           The criminal conduct here was Reed spying on C.C. while she
was in the bathroom. Indisputably, an economic loss flowing directly
from that conduct was the cost C.C. incurred for therapy sessions she
underwent to ameliorate the nightmares, anxiety, and other mental distress
she suffered because of Reed’s conduct. The trial court therefore properly
                                        7
                               STATE V. REED
                             Opinion of the Court



ordered Reed to pay the therapy costs as restitution. See Wilkinson, 202
Ariz. at 29 ¶ 9; State v. Wideman, 165 Ariz. 364, 369 (App. 1990) (allowing
restitution to murder victim’s family for mental health counseling
expenses).

¶19             Reed’s criminal conduct also directly resulted in his
prosecution, meaning C.C., as the victim unavoidably entwined in the case,
was entitled to restitution for economic losses incurred due to her exercise
of victims’ rights in the case. See State v. Lindsley, 191 Ariz. 195, 199 (App.
1997) (affirming restitution award of victim’s lost wages incurred to attend
trial); State v. Madrid, 207 Ariz. 296, 300 ¶ 10 (App. 2004) (concluding
victims’ travel expenses to attend trial can be ordered as restitution). But
not all out-of-pocket expenses incurred by victims exercising their rights in
criminal cases are recoverable as restitution. For example, although the
victim in Slover had a right to confer with the prosecutor, see Ariz. Const.
art. 2, § 2.1(A)(6), losses she incurred to pay a private attorney to effectively
serve as an adjunct prosecutor were properly disallowed as indirect,
consequential damages. See 220 Ariz. at 243 ¶ 8.

¶20           Drawing a precise line between allowable and disallowable
losses for attorney fees incurred due to a victim’s exercise of rights in
criminal proceedings is challenging due to the uniqueness of each case.
We therefore provide broad guidance, which trial courts can apply to the
pertinent facts.

¶21           We are guided by our decision in Spears, which recognized
that attorney fees are appropriately ordered as restitution when an attorney
is reasonably necessary to remedy the harm caused by the criminal conduct.
Spears, 184 Ariz. at 291–92. Thus, just as in the probate proceedings at
issue in Spears, attorneys may be reasonably necessary to rectify harms
directly caused by criminal conduct in several scenarios, including financial
fraud, embezzlement, or identity theft. Similarly, when a victim retains an
attorney to enforce her rights in the criminal proceedings, the court should
order payment of those fees as restitution when attorneys are reasonably
necessary to enforce these rights. Setting this standard accommodates
constitutional and legislative directives that restitution reimburse a victim
for losses caused by criminal conduct and simultaneously avoids any
                                           8
                              STATE V. REED
                            Opinion of the Court



conflict with the constitutional right to a civil jury trial. See Wilkinson, 202
Ariz. at 29 ¶ 11 (citing Ariz. Const. art. 2, § 23). It also avoids risking that
defendants will be inappropriately deterred from pursuing their
constitutional rights to mount a defense and proceed to trial by the prospect
of paying a victim’s limitless attorney fees incurred in the proceedings.

¶22            Allowable fees in criminal proceedings may include, on the
one hand, payments to an attorney retained to marshal restitution evidence
in a complex financial fraud case or to appear in a case to assert a right
denied the victim or to protect the victim from harassment. See Ariz.
Const. art. 2, § 2.1(A)(1), (8). On the other hand, payments to an attorney
to monitor court filings, watch the trial, and advise the victim about the
criminal process are likely not allowable fees because attorneys are not
typically necessary for a victim to be informed of proceedings. See id.
§ 2.1(A)(3); A.R.S. § 13-4409(C) (requiring prosecutor to notify victims of
court proceedings); A.R.S. § 13-4420 (providing that victim has the right to
be present at all criminal proceedings that defendant may attend); A.R.S.
§ 13-4430 (contemplating that crime victim advocates assist victims in
exercising rights). Whether payments to an attorney to appear and
represent a victim at a court proceeding are recoverable as restitution will
depend on the complexity of the issue in the proceeding, whether the
prosecutor would otherwise have enforced the victim’s rights, and whether
legal assistance is reasonably necessary for a victim to exercise her rights.
See Spears, 184 Ariz. at 291–92; see also § 13-4437(C) (“At the request of the
victim, the prosecutor may assert any right to which the victim is entitled.”).

¶23           Our reasoning is mirrored in State v. Hunziker, 56 P.3d 202,
204–05 (Kan. 2002), which addressed whether a victim whose backhoe
tractor was criminally damaged was entitled to restitution for attorney fees
he incurred for his attorney to help prepare a restitution memorandum for
the court and advise him about court procedures. Like in Arizona,
restitution in Kansas was limited to “damage or loss caused by the
defendant’s crime.” Id. at 206. The Kansas Supreme Court disallowed
the attorney fees as restitution, concluding they were “not a direct result of
[the defendant’s] criminal conduct” but “arose as an indirect or
consequential result of [the defendant’s] crime.” Id. at 210. It agreed
with the court of appeals in a companion case that attorney fees may be
                                           9
                              STATE V. REED
                            Opinion of the Court



allowed when an attorney is needed to “trace embezzled funds, recreate
destroyed data, or recover stolen property” and the like, but found that was
not the situation in Hunziker. Id. (citing State v. Cox, 42 P.3d 182, 185, 187
(Kan. Ct. App. 2002)); see also State v. Herfurth, 388 P.3d 1104, 1108 (Or. Ct.
App. 2016) (limiting restitution for victim’s attorney fees incurred in the
criminal proceedings to those necessary, reasonable, and foreseeable).

¶24           Our court of appeals here reached a different result. It
reasoned that C.C.’s attorney fees were not consequential damages because
they “were incurred because of Reed’s crime” and therefore “had a nexus
to the crime, and followed and flowed factually and temporally” from it.
Reed IV, 250 Ariz. at 603 ¶ 12. This analysis conflates consequential
damages with “but-for” causation, effectively eliminating Wilkinson’s third
step and the legislative limitation on economic losses recoverable as
restitution.         See     Wilkinson,    202      Ariz.     at    29 ¶ 7;
§§ 13-105(16), -603(C), -804(B). The reasoning we employ here respects
Wilkinson’s third step and, therefore, respects legislative intent.

¶25              We agree with Petitioners that most and possibly all of C.C.’s
attorney fees were not directly caused by Reed’s criminal conduct but were
instead an indirect consequence of that conduct. At the restitution
hearing, Keller said C.C. hired Gust Rosenfeld to “analyze her
rights . . . help her navigate the process . . . and to fill the gap between the
State presenting its best case, victim’s rights, doing what it has the budget,
dedication and time to do, [and] shepherding the matter along through the
system.” He described his firm’s role as “help[ing] her from day one in
terms of analyzing the claim, describing what she can expect through the
process, working with the prosecutor, developing list[s] of questions for all
of the witnesses, contacting witnesses, preparing them for the trial, sitting
through the trial, meeting with her and the prosecutor for strategy sessions
at night, making sure that she understood exactly what was expected of her,
working to resolve factual details in the various stories and the defenses
that would come up.” Gust Rosenfeld’s detailed billing statements
confirm Keller’s recitation.

¶26          With one exception, see infra ¶ 28, nothing in the record
suggests that a private attorney is reasonably necessary for a victim to
                                          10
                              STATE V. REED
                            Opinion of the Court



exercise the rights C.C. exercised in this case. The State does not point to
any right denied to C.C. that she needed an attorney to help enforce.
Indeed, Keller did not raise any issues to the court other than arguing for
restitution. Concerning restitution, evidence of C.C.’s claimed losses other
than attorney fees—therapy expenses, travel, moving expenses, and a
protective order fee—were easily understood and did not need to be
marshaled by an attorney. See Hunziker, 56 P.3d at 210. And although
C.C. obtained a protective order, she did so on her own, not through her
attorney. Keller told the court at the restitution hearing that the protective
order was “not relevant” and only “a 40-dollar claim” because C.C.
dropped the matter and never had the order served on Reed. Keller’s time
spent strategizing with the prosecutor and preparing for trial did not
further C.C.’s rights as she had no right to direct the prosecution. See
A.R.S. § 13-4419(C) (“The right of the victim to confer with the prosecuting
attorney does not include the authority to direct the prosecution of the
case.”); see also Slover, 220 Ariz. at 243 ¶ 8.

¶27            This record also does not support a finding that an attorney
was reasonably necessary to analyze C.C.’s rights and explain them and the
criminal process to her. By statute, the law enforcement agency that
investigates the criminal offense must “provide electronic forms,
pamphlets, information cards or other materials to the victim” that explain
a victim’s rights and provide other essential information, such as contact
information for public and private victim assistance programs and
programs providing “counseling, treatment and other support services.”
A.R.S. § 13-4405(A), (A)(3)(d).     Prosecuting agencies are required to
provide notices of proceedings to the victim and confer with victims at their
request. A.R.S. §§ 13-4406 to -4411.01, -4419. C.C. had a crime victim
advocate, presumably received the required notices, and was able to confer
with the prosecutor. And if not, she is entitled to damages from the
agency “responsible for the intentional, knowing or grossly negligent
violation of [her] rights.” § 13-4437(B).

¶28          We next address two billing entries that arguably justify
payment of attorney fees as restitution. Keller reviewed a social media
screenshot purportedly evidencing Reed’s attempts to contact C.C. during
the case and communicated with the prosecutor about those attempts.
                                         11
                              STATE V. REED
                            Opinion of the Court



The conditions for Reed’s pre-trial release prohibited him from contacting
C.C., and, doing so may have also violated C.C.’s right to be free from
intimidation and harassment. See Ariz. Const. art. 2, § 2.1(A)(1). The
record does not reflect whether Reed, in fact, attempted to contact C.C.,
what he may have communicated, or whether action was taken to enforce
C.C.’s constitutional right to be free from intimidation or harassment. If
Keller merely served as a conduit for communicating information between
C.C. and the prosecutor, Keller’s fees cannot constitute restitution because
it is not reasonably necessary to have an attorney serve in that role. But if
Keller had to involve himself in the matter because, for example, the
prosecutor was unwilling or unavailable to enforce C.C.’s rights, the fees
may constitute valid restitution.

¶29            We recognize that these billing entries did not result in a
significant sum of attorney fees, and the parties may be well-served by
reaching an accommodation on the matter. Nevertheless, because we
cannot say as a matter of law on this record that C.C. is not entitled to
restitution for these fees, and because the parties and the trial court did not
have the benefit of this opinion at the time of the restitution hearing, we
remand to the trial court to make that determination.

¶30            In sum, per Wilkinson, the trial court must order restitution for
economic losses directly caused by the criminal conduct but cannot order
restitution for consequential damages. Victims’ economic losses incurred
because they exercised, enforced, or defended their rights in a criminal case
are allowed as restitution. But when those losses are private attorney fees,
they are allowable as restitution only when an attorney is reasonably
necessary to assist victims in enforcing those rights. Such fees directly
flow from the criminal conduct. If that showing is lacking, the fees are the
consequence of something other than the criminal conduct—for example,
the victim’s discomfort with the criminal process, mistrust of the
prosecutor, or a strategy that the attorney monitor the criminal proceedings
to assist efforts in a related civil case. Such fees are consequential
damages, which are not allowable as restitution.

¶31         The record here reflects that the vast majority of the Gust
Rosenfeld fees did not directly flow from Reed’s criminal conduct.
                                          12
                              STATE V. REED
                            Opinion of the Court



Instead, they seemingly stemmed from C.C.’s unease with navigating the
criminal justice system and her distrust that the prosecutor would devote
sufficient time and effort to prosecuting the case. As such, excepting the
two billing entries previously described, see supra ¶ 28, C.C.’s fees were
indirect, consequential damages, and the trial court therefore erred by
awarding those fees as restitution. See Wilkinson, 202 Ariz. at 29 ¶ 7;
§§ 13-105(16), -603(C), -804(B). Our decision does not preclude C.C. from
seeking reimbursement of those fees in a civil proceeding. See U.S. Fid. &
Guar. Co. v. Frohmiller, 71 Ariz. 377, 380 (1951) (acknowledging that attorney
fees can be awarded as damages in a civil lawsuit when incurred because
of the defendant’s wrongful acts).

                              CONCLUSION

¶32            We reverse the trial court’s restitution order to the extent it
orders payment of C.C.’s attorney fees, excepting those fees reflected in
Keller’s billing entries dated November 9, 2015, and November 19, 2015.
We remand to the trial court to determine whether the amounts reflected in
these entries should be ordered as restitution. We vacate the court of
appeals’ opinion.




                                         13